Filed 4/11/19 by Clerk of Supreme Court
                         IN THE SUPREME COURT
                     STATE OF NORTH DAKOTA


                                  2019 ND 91


State of North Dakota,                                      Plaintiff and Appellee

      v.

Lucas Michael Johnson,                                   Defendant and Appellant


                                 No. 20180349


       Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable James S. Hill, Judge.

      AFFIRMED.

      Per Curiam.

       Justin J. Schwarz, Assistant City Attorney, Bismarck, ND, for plaintiff and
appellee.

      Yancy B. Cottrill, Bismarck, ND, for defendant and appellant.
                                 State v. Johnson
                                   No. 20180349


       Per Curiam.
[¶1]   Lucas Michael Johnson appeals from a criminal judgment entered after he
conditionally pleaded guilty to unlawful possession of a controlled substance and
unlawful possession of drug paraphernalia. Johnson argues the district court erred by
denying his motion to suppress evidence obtained during a search unsupported by
reasonable and articulable suspicion. We conclude there is sufficient competent
evidence supporting the district court’s finding of a traffic violation constituting
reasonable and articulable suspicion for the stop. We summarily affirm the criminal
judgment under N.D.R.App.P. 35.1(a)(2) and (7). See State v. Asbach, 2015 ND 280,
¶¶ 11-14, 871 N.W.2d 820.
[¶2]   Gerald W. VandeWalle, C.J.
       Lisa Fair McEvers
       Daniel J. Crothers
       Jerod E. Tufte
       Jon J. Jensen




                                         1